Case 1:17-cv-00099-JKB Document 318-1 Filed 06/08/20 Page 1 of 3




                    EXHIBIT 1
Case 1:17-cv-00099-JKB Document 318-1 Filed 06/08/20 Page 2 of 3
   1                                                                                               6/8/2020
                                        POLICE DEPARTMENT
                                                                                                  10:29 AM
                               SWORN ATTRITION
                   Case 1:17-cv-00099-JKB       AND
                                          Document   HIRING
                                                   318-1 FiledMAY  2020 Page 3 of 3
                                                               06/08/20

                                               Attrition
Year   Jan   Feb    Mar       Apr      May       Jun       Jul      Aug       Sep     Oct   Nov               Dec
2020   37    27     12        17        8

                                                Hiring
Year   Jan   Feb    Mar       Apr      May       Jun       Jul      Aug       Sep     Oct   Nov               Dec
2020   18     21     16        13       22




                                                1 of 1
